349 S.W.3d 450 (2011)
STATE of Missouri, Respondent,
v.
Alphonse D. JACKSON, Appellant.
No. WD 71767.
Missouri Court of Appeals, Western District.
August 23, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2011.
Rosemary Ellen Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before Division Two: JAMES M. SMART, JR., P.J., MARK D. PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Alphonse Jackson appeals his conviction after a jury trial for one count of statutory rape, section 566.032, RSMo, one count of forcible rape, section 566.030, one count of statutory sodomy, section 566.062, and one count of forcible sodomy, section 566.060. On appeal, Jackson contends that the trial court plainly erred by: (1) failing to strike a juror for cause; and (2) allovring the submission of the verdict-directing instruction for forcible rape. We affirm. Rule 30.25(b).